IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William E. Webster III,                :
                 Petitioner            :
                                       :
      v.                               : No. 687 M.D. 2019
                                       : SUBMITTED: August 28, 2020
Lehigh County Court of Common          :
Pleas, et al.,                         :
                 Respondents           :

BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                           FILED: October 8, 2020

      Petitioner William E. Webster III (Webster), an inmate at the State
Correctional Institution - Somerset (SCI-Somerset) has filed a “Verified Complaint
and Attached Exhibits” (Complaint) in our original jurisdiction. Therein, Webster
names the following as respondents in this matter: Lehigh County Court of Common
Pleas, Honorable President Judge Edward Reibman, and Honorable Judge Douglas
G. Reichley (collectively, County Judiciary); Lehigh County District Attorney’s
Office, District Attorney James B. Martin, Chief Deputy District Attorney Heather
Gallagher, and Senior Deputy District Attorney Christine F. Murphy (collectively,
District Attorney); Official Court Reporter Elizabeth Rocchino, RPR (Rocchino);
and Attorney General Josh Shapiro (Attorney General). Webster claims that
Gallagher, Murphy, and Rocchino have each improperly sent legal mail to him
through an intermediary service, rather than to him directly, and seeks declaratory,
injunctive, and other relief as a result. The County Judiciary, the District Attorney,
and Rocchino have filed preliminary objections to the Complaint. After thorough
review, we conclude we lack jurisdiction to consider Webster’s Complaint. We
therefore transfer this matter to the Court of Common Pleas of Lehigh County.
                          I. Facts and Procedural History
       As recounted by Webster in his Complaint, the Department of Corrections
(Department) instituted new mail handling policies in August 2018, ostensibly to
help control the influx of illicit substances into the Pennsylvania state prison system.
Complaint, ¶7. Under these policies, regular, non-legal mail addressed to inmates
was diverted to Smart Communications in Tampa, Florida. Id. Smart
Communications would open these items, scan and copy them, and then send the
copies (rather than the originals) to the intended recipients. Id. By contrast,
             the [Department] would confiscate all incoming legal
             mail, open it in front of the inmate, copy the original, and
             provide the inmate with a copy. The [Department] would
             then confidentially store the legal mail for 45 days. At the
             expiration of this 45-day period, the original would be
             destroyed “confidentially,” outside of the inmate’s
             presence, by a third-party vendor outside of the
             [correctional] institution’s premises.
Id., ¶8.
       The Department’s legal mail policy was subsequently challenged in federal
court, leading to a consent decree barring the Department from photocopying legal
mail and permitting inmates to both directly receive and maintain possession of such
mail. Id., ¶9. As of April 5, 2019, Department policy now requires “attorneys, courts,
and federal, state, and local elected officials” to obtain what is known as an
“Attorney Control Number” from the Department, which is used by the Department
to assist in properly identifying and processing legal mail. Id.; see id., Ex. 3, App. C
(document detailing “Changes to Department [P]olicy DC-ADM 803, ‘Inmate Mail
and Incoming Publications’”).



                                           2
       On December 12, 2019, Webster filed his Complaint in our Court. Webster
alleges that, on a number of occasions between September 25, 2018, and November
20, 2019, Gallagher, Murphy, and Rocchino each improperly sent certain items of
Webster’s legal mail to Smart Communications, rather than to Webster himself at
SCI-Somerset. Complaint, ¶¶10-27. In addition, Webster claims that “[they] have
sent, and continue to send [Webster’s] legal mail to Smart Communications, despite
the fact that they are fully capable of obtaining an Attorney Control Number from
the [Department].” Id., ¶30. Webster seeks a declaratory judgment that this behavior
violated a number of his rights secured by the Pennsylvania and United States
Constitutions and an injunction mandating that his legal mail be henceforth sent to
him directly, as well as punitive damages, reimbursement for costs and expenses,
and other, unspecified relief. Id., ¶¶32-37. In response, the District Attorney, the
County Judiciary, and Rocchino have each respectively filed preliminary objections
to Webster’s Complaint, to which Webster has replied in opposition.
                                        II. Discussion
       Upon review of Webster’s Complaint, we conclude that we do not have
jurisdiction to consider this matter, because Webster has failed to assert that any of
the respondents over whom we could have had such jurisdiction perpetrated
actionable conduct against him.1

       1
          Though the District Attorney, the County Judiciary, and Rocchino each argue in their
respective preliminary objections that we do not have jurisdiction over them in this matter, they
do not put forth this precise argument. See District Attorney’s Br. in Support of Preliminary
Objections at 7-9; County Judiciary’s Br. in Support of Preliminary Objections at 8-10; Rocchino’s
Br. in Support of Preliminary Objections at 8-9.
        In addition, the Attorney General has thus far failed to file anything in response to
Webster’s Complaint or enter an appearance in this matter. The Attorney General is under no
obligation to do so at this juncture, given that Webster’s Complaint does not contain a notice to
defend. Pa. R.C.P. No. 1026(a) (“Except as provided by [Pennsylvania] Rule [of Civil Procedure]
(Footnote continued on next page…)

                                                3
       Section 761 of the Judicial Code provides, in relevant part, that
               [t]he Commonwealth Court shall have original jurisdiction
               of all civil actions or proceedings:
                       (1) Against the Commonwealth government,
                       including any officer thereof, acting in his official
                       capacity, except:
                       ....
                               (v) actions or proceedings in the nature of
                               trespass as to which the Commonwealth
                               government formerly enjoyed sovereign or
                               other immunity and actions or proceedings in
                               the nature of assumpsit relating to such
                               actions or proceedings in the nature of
                               trespass.
42 Pa. C.S. § 761(a)(1)(v). Furthermore, “[t]o the extent prescribed by general rule
the Commonwealth Court shall have ancillary jurisdiction over any claim or other
matter which is related to a claim or other matter otherwise within its exclusive
original jurisdiction.” Id., § 761(c). By statute, “Commonwealth government” is
defined as:
               The government of the Commonwealth, including the
               courts and other officers or agencies of the unified judicial
               system, the General Assembly and its officers and
               agencies, the Governor, and the departments, boards,
               commissions, authorities and officers and agencies of the

1042.4 or by subdivision (b) of this rule, every pleading subsequent to the complaint shall be filed
within twenty days after service of the preceding pleading, but no pleading need be filed unless
the preceding pleading contains a notice to defend or is endorsed with a notice to plead.”); see Pa.
R.C.P. No. 1018.1(a) (“Every complaint filed by a plaintiff . . . shall begin with a notice to
defend[.]”); Pa. R.A.P. 1516(b) (stating, in relevant part, that “[e]very pleading filed after an
original jurisdiction petition for review shall be filed within 30 days after service of the preceding
pleading, but no pleading need be filed unless the preceding pleading is endorsed with a notice to
plead.”).
        Nevertheless, none of this impedes our authority to address the Complaint’s jurisdictional
defects. “[Q]uestions of jurisdiction can never be waived, and may be raised at any time by the
parties or sua sponte by [the] court.” Pennhurst Med. Grp., P.C. v. Dep’t of Pub. Welfare, 796
A.2d 423, 425 (Pa. Cmwlth. 2002).


                                                  4
               Commonwealth, but the term does not include any
               political subdivision, municipal or other local authority, or
               any officer or agency of any such political subdivision or
               local authority.
Id., § 102. In addition, through our case law, we have established “that the term
‘officers,’ for jurisdictional purposes, should encompass only those persons who
perform state-wide policymaking functions and who are charged with the
responsibility for independent initiation of administrative policy regarding some
sovereign function of state government.” Opie v. Glascow, Inc., 375 A.2d 396, 398
(Pa. Cmwlth. 1977).
      Both the Attorney General and the County Judiciary could, as named
respondents, theoretically bring this matter within our original jurisdiction. See
Stedman v. Lancaster Cty. Bd. of Comm’rs, 221 A.3d 747, 756 (Pa. Cmwlth. 2019)
(the Attorney General is a Commonwealth officer); Judges of Court of Common
Pleas of Twenty-Seventh Judicial Dist. v. Cty. of Washington, 548 A.2d 1306, 1307
n.1 (Pa. Cmwlth. 1988) (the courts of common pleas, as part of the Unified Judicial
System, are part of Commonwealth government); Brown v. Taylor, 494 A.2d 29, 31
(Pa. Cmwlth. 1985) (judges of the courts of common pleas are Commonwealth
officers). However, Webster fails to specifically assert in his Complaint that either
the Attorney General or the County Judiciary has sent his legal mail to Smart
Communications or otherwise handled delivery of such mail in an unlawful manner.
See Complaint, ¶¶7-30. While Webster does vaguely “allege[] retaliation by the
court,” which he argues violated his First Amendment2 rights, he never explains what
he means by “retaliation” or precisely to what, or whom, “the court” refers. See id.
Thus, Webster’s naming of these parties as respondents is jurisdictionally
insufficient, as his allegations of unlawful behavior and requests for relief are not

      2
          U.S. CONST. amend. I.


                                            5
clearly directed towards either the Attorney General or the County Judiciary. See
Miles v. Beard, 847 A.2d 161, 164 (Pa. Cmwlth. 2004) (“Merely including in the
caption of the complaint the Commonwealth government or a state-wide officer,
against whom no relief is sought, will not operate to vest this Court with original
jurisdiction.”).3
       Nor do the remaining respondents enable us to exert jurisdiction over this
matter. First, neither a district attorney’s office, nor a district attorney or their
subordinates, are part of the commonwealth government or are commonwealth
officers for purposes of our original jurisdiction. Pa. Gamefowl Breeders Ass’n v.
Com., 551 A.2d 361, 363 (Pa. Cmwlth. 1988). Second, Rocchino is not a
commonwealth officer because, as a court reporter, she is a court employee and has
no role in “[performing] state-wide policymaking functions . . . [or] independent[ly]
initiati[ng] administrative policy regarding some sovereign function of state
government.” Opie, 375 A.2d at 398; see Forney v. Harrisburg State Hosp., 336
A.2d 709, 711 (Pa. Cmwlth. 1975) (“Employees in public service . . . merely exercise
subordinate ministerial functions” and are not Commonwealth officers for
jurisdictional purposes.).


       3
          Webster makes certain allegations in his response to the County Judiciary’s preliminary
objections, regarding President Judge Reibman’s and Judge Reichley’s putative conduct, which
are not included in his Complaint. See Webster’s Br. in Opposition to the Preliminary Objections
and Br. Filed by Respondents Reibman and Reichley on February 26, 2020 at 5-6. We recognize
that a party should be granted leave to amend a pleading, in the event there is a reasonable chance
that such an amendment would cure the pleading’s defects. Unified Sportsmen of Pa. ex rel. Their
Members v. Pa. Game Comm’n, 903 A.2d 117, 127 (Pa. Cmwlth. 2006). As explained infra,
however, the jurisdictional defects of Webster’s Complaint extend beyond those posed by the
inadequacy of the averments he makes therein, due to the very nature of the legal claims he puts
forth and the relief he seeks. Consequently, we decline to allow Webster to file an Amended
Complaint in our Court, as he would not be able to fully cure his action’s jurisdictional deficiencies
via amendment.


                                                  6
      We also lack jurisdiction over this matter due to Webster’s request for punitive
damages, costs, and expenses. As noted above, actions in the nature of trespass are
excluded from our original jurisdiction. 42 Pa. C.S. § 761(a)(1)(v). “An action in
trespass . . . lie[s] ‘for redress in the shape of money damages for any unlawful injury
done to the plaintiff, in respect either to his person, property, or rights, by the
immediate force and violence of the defendant.’” Balshy v. Rank, 490 A.2d 415, 420
(Pa. 1985) (quoting Black’s Law Dictionary 1674 (4th Rev. Ed. 1968)). To that end,
“all actions against the Commonwealth or its officers acting in their official capacity
for money damages based upon tort liability fall outside the scope of the
Commonwealth Court’s original jurisdiction and are properly commenced in the
courts of common pleas.” Stackhouse v. Com., 832 A.2d 1004, 1008 (Pa. 2003).
However, suits against the Commonwealth government or its officials that seek
purely declaratory relief or an injunction restraining government action are not in
the nature of trespass and, thus, may fall within our original jurisdiction. Fawber v.
Cohen, 532 A.2d 429, 433 (Pa. 1987).
      Though Webster requests declaratory and injunctive relief due to respondents’
alleged infringement of his constitutional rights, it remains that he also desires
monetary damages as a remedy for the same putative violations. See Complaint,
¶¶32-34, 36. Webster does not even bother to separate his claims and requests for
redress into separate counts, instead presenting them as a mélange under the
umbrella headings “LEGAL CLAIMS” and “PRAYER FOR RELIEF[.]” See id., §§
V-VI. We conclude, then, that his Complaint also sounds in trespass.
             In these circumstances, we do not believe the inclusion of
             a count for declaratory or injunctive relief premised upon
             the same events can properly be understood to transform
             [Webster’s C]omplaint from one sounding in trespass into
             the type of matter contemplated by Fawber, or by the


                                           7
                Legislature,    as   belonging      within     [our]    original
                jurisdiction.
Stackhouse, 832 A.2d at 1008.
                [A]lthough one might argue that what [Webster] really
                wants is a mandatory injunction rather than money
                damages, he is the one who included a request for money
                damages in his [C]omplaint. It is not our function to ignore
                a portion of his request for relief so that original
                jurisdiction can be vested in this Court, a court of limited
                original jurisdiction, rather than in the common pleas
                court, a court of broad original jurisdiction.
Miles, 847 A.2d at 165. As such, we have no authority to consider Webster’s
Complaint as an original jurisdiction matter or pursuant to our powers of ancillary
jurisdiction.
                                      III. Conclusion
       In line with the foregoing analysis, we conclude we lack original or ancillary
jurisdiction to hear Webster’s Complaint. Rather than dismissing his Complaint
outright, however, we will transfer it to the Court of Common Pleas of Lehigh
County for disposition of respondents’ preliminary objections. Stedman, 221 A.3d
at 760-61; 42 Pa. C.S. § 5103(a); Pa. R.A.P. 751.4

                                            __________________________________
                                            ELLEN CEISLER, Judge




       4
          Webster has filed a number of motions in this matter that are currently pending
disposition. As such, we direct the Court of Common Pleas of Lehigh County to adjudicate these
motions subsequent to ruling upon Respondents’ preliminary objections. Of course, this directive
may become partially or wholly moot, depending on the outcome of these preliminary objections.


                                               8
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William E. Webster III,                 :
                 Petitioner             :
                                        :
      v.                                : No. 687 M.D. 2019
                                        :
Lehigh County Court of Common           :
Pleas, et al.,                          :
                 Respondents            :

                                     ORDER
      AND NOW, this 8th day of October, 2020, it is hereby ORDERED that
Petitioner William E. Webster III’s “Verified Complaint and Attached Exhibits” is
TRANSFERRED to the Court of Common Pleas of Lehigh County (Common Pleas)
due to lack of jurisdiction.
      The Commonwealth Court’s Prothonotary shall transmit the record of the
above-captioned proceedings to Common Pleas’ Prothonotary, together with a copy
of this opinion and order, as well as a certified copy of this matter’s docket entries.
Subsequent to transfer, the assigned Common Pleas judge shall rule upon the
respective preliminary objections filed by Respondents Lehigh County Court of
Common Pleas, Honorable President Judge Edward Reibman, and Honorable Judge
Douglas G. Reichley; Lehigh County District Attorney’s Office, District Attorney
James B. Martin, Chief Deputy District Attorney Heather Gallagher, and Senior
Deputy District Attorney Christine F. Murphy; and Official Court Reporter
Elizabeth Rocchino, RPR and, if necessary thereafter, any pending motions.

                                        __________________________________
                                        ELLEN CEISLER, Judge